PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/436114
Filing Date: 10th June 2019
Appellant(s): Golle



__________________
Robert L. Grabarek, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/15/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/21/2021from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
References
Moebus (US 20130166164 A1)
Willimowski (US 20180154897 A1)
Ricci (US 20140309806 A1)
Chen et al. (US20120226413 A1)


Argument (Claim 1 & 112 indefiniteness)

(a) Applicant argues that the claim language does NOT violate the 112(b) statute of indefiniteness

Response
The claim language states “A control device in a motor vehicle for outputting a gear-shift recommendation, comprising: an electronic control unit which is coupleable to an acoustic signal output unit, the electronic control unit comprising: a shift recommendation module that determines a currently most economical target gear, a comparison module that determines a distance between a current selected actual gear and the target gear, and an acoustic output module that activates an acoustic recommendation signal via the signal output unit, depending on the distance between the actual gear and the target gear, wherein a first acoustic recommendation signal is activatable when the actual gear is equal to the target gear, wherein the first acoustic recommendation signal is designed to be a pleasant recommendation signal, wherein with increasing distance of the actual gear from the target gear, an increasingly unpleasant second acoustic recommendation signal is activatable, wherein the increasingly unpleasant second acoustic recommendation signal is less pleasant than the pleasant first acoustic recommendation signal but is not an irritating acoustic signal.” 
Neither the claim language nor the specification defines what constitutes a “pleasant” or an “unpleasant” recommendation signal, furthermore, the specification fails to give a range of what relatively constitutes to a pleasant or an unpleasant signal, i.e. a turbulent vibration or loud buzzer or any example of that nature. As a result of the lack of integrating context to what is considered a pleasant or an unpleasant signal, one of ordinary skill in the art may interpret what is considered pleasant and unpleasant as relative on an individual person to person basis, leaving an element of ambiguity, hence why the term without any limiting context to this invention may be interpreted as undefined/indefinite.	

(b)  Applicant argues that neither Moebus (US 20130166164 A1), Willimowski (US 20180154897 A1), nor Ricci (US 20140309806 A1) teaches the scope of claim 1 in its entirety

Response
The examiner uses Ricci (US 20140309806 A1) by broadest interpretation to read of the claim language as follows; Ricci teaches the use of sounds/acoustic methods of different volumes to notify driver of a recommended drive execution such as gear shift (Paragraph 422, 845). Hence using Ricci’s ability to use different volumes to warn a driver to perform a recommended driving action which may include a gear shift, one of ordinary skill in the art may configure the sound adjustments to meet “pleasant” and “unpleasant” acoustic signals respectively to achieve with increasing distance of the actual gear from the target gear, an increasingly unpleasant second acoustic recommendation signal is activatable, wherein the increasingly unpleasant second acoustic recommendation signal is less pleasant than the pleasant first acoustic recommendation signal but is not an irritating acoustic signal. Hence using distinguishably different sound(s) or volumes to recommend gear shift, one of ordinary skill will understand the distinguishable sounds and volumes may constitute to pleasant or unpleasant sounds depending on varying individuals, but thereafter performing the same functional goal and result, which is to recommend the gear shift accordingly. As a result, the examiner stands by the rejection on record. Conclusion


Conclusion: Examiner has clearly shown that all the limitations of the cited claims are indeed taught by the cited prior arts.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                                                                                                                        

Conferees:
/HAI PHAN/
Supervisory Patent Examiner, Art Unit 2685                                                                                                                                                                                                        

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.